Case 3:21-cv-00634-FLW-LHG Document 44-5 Filed 03/11/21 Page 1 of 1 PageID: 946




                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

  SANOFI-AVENTIS U.S., LLC,

                      Plaintiff,

                        –v–                          Civil Action No. 3:21-cv-634-FLW-LHG

  NORRIS COCHRAN, et al.,


                    Defendants.


            [PROPOSED] ORDER GRANTING ADMISSION PRO HAC VICE
               OF WILLIAM B. SCHULTZ, MARGARET M. DOTZEL,
           CASEY TROMBLEY-SHAPIRO JONAS, AND ARIELLA E.MULLER

        IT IS HEREBY ORDERED that William B. Schultz, Margaret M. Dotzel, Casey Trombley-

 Shapiro Jonas, and Ariella E. Muller are admitted pro hac vice to appear and participate on behalf

 of Intervenors American Hospital Association, 340B Health, America’s Essential Hospitals,

 Association of American Medical Colleges, National Association of Children’s Hospitals d/b/a

 Children’s Hospital Association, and American Society of Health-System Pharmacists in this

 action. William B. Schultz, Margaret M. Dotzel, Casey Trombley-Shapiro Jonas, and Ariella E.

 Muller shall pay the required fee to the New Jersey Lawyers’ Fund for Client Protection as

 provided by New Jersey Court Rule 1:28-2(a). William B. Schultz, Margaret M. Dotzel, Casey

 Trombley-Shapiro Jonas, and Ariella E. Muller also shall pay to the clerk of this Court the fee of

 $150.00 for this admission.

        So ORDERED, this               day of                               , 2021.
